Title: Samuel Tucker to the Commissioners, 25 April 1778
From: Tucker, Samuel
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Bourdeuex April. 25. 1778
     
     I am sorry to Inform your Honours of my Situation, which is now lying with my mainmast out and condemned. I thought proper to get a Jury sufficient to Condemn it, which Consisted of three Captains of Merchent Ships and Six Carpenters and Mr. Brondfield. Till the present Gentlemen, I’ve waited for your Honours Orders, with a clean hold, but this Day for fear of being hurried, I’ve began to take in my Ballast, as I suppose your Honours would have wrote me if your Intentions was to put any meterials on board for America. But not receiving a Line yet, I hope I am not doing amiss, on prepareing for a Cruze. I must acquaint you that my Ship was in a Worse Situation then I thought she was on my Arrival. I would acquaint your Honours that the Officers under his Christian Majesty has taken the Liberty of deluding my Men away and entring them in the Regements of the Irish Brigade. I apprehended five this Day, and I am deter­mined to find out the Officers and enter my Complaint for Satisfaction, as they have taken several of my men before. The above Number were confined in a Private Room four Days and where to Embark to Morrow for St. Martins, but I am happy to think I disappointed them of their Intentions.
     Gentlemen, I should be glad to see Capt. Palmes return, as I wish to heare from your Honours. I am with Respect Your Obedient Humble Servt.
     
      Saml Tucker
     
    